Citation Nr: 0609033	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes cavus 
with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1992 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDING OF FACT

The competent and probative medical evidence of record fails 
to support the veteran's contention that his currently 
diagnosed bilateral pes cavus with plantar fasciitis is 
etiologically related to service.


CONCLUSION OF LAW

Bilateral pes cavus with plantar fasciitis was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in February 2002 and June 2002.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In these 
letters, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted June 2002 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1056 (U.S. 
Vet. App. March 3, 2006).  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  In view of the denial of service 
connection herein there is no prejudice in proceeding as 
there is no reason to discuss ratings or effective dates.  
Otherwise notice and development is complete as set forth 
herein.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, supra; see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).
II.  Service Connection

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
compensation for disability resulting from injury or disease 
incurred in or aggravated by service.  

The Court consistently has held that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The United States Court of Appeals for the Federal Circuit 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 
2000).  See also D'Amico v. West, 209 F.3d 1322, 1326 
(Fed.Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed.Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Service medical records dated from August 1991 to October 
1995 are negative for complaints related to the veteran's 
feet.  His enlistment examination dated in August 1991 shows 
no abnormalities for the feet.  One service medical record 
dated in October 1993 discloses the veteran complained of an 
ingrown toenail and pain in the distal phalange of the third 
or middle toe of his left foot.  Swelling was noted, and the 
toenail area was positive for erythema, but no discharge, 
streaking, color, or lymphadenopathy were noted.  X-rays were 
negative.  The assessment was a normal exam.  X-rays revealed 
no fracture, dislocation, bony or soft tissue abnormality.  
Padding between the digits was prescribed.  The claims folder 
does not contain the veteran's examination at the time of 
discharge from service.

Post-service, a private medical record dated in September 
2002 reflects an assessment by J.M.H., D.P.M., that the 
veteran had bilateral plantar fasciitis, cavovarus foot, and 
tinea pedis.  The veteran worked for the sheriff's department 
and sat most of the day.  He complained of pain in both feet, 
arches, and legs and had questions about intermittent 
athlete's foot.  He said the pain began when he was in the 
military.  Dr. J.M.H. told the veteran how his foot structure 
contributed to his current disorder.

A December 2002 VA outpatient medical record reflects the 
veteran's complaints of bilateral foot pain since his time in 
the service.  He said he had blisters under the ball of his 
foot and a line medic injected something in it.  In the 
mornings, the veteran now had pain shooting up to his knees.  

A February 2003 VA outpatient record notes the veteran was 
diagnosed with bilateral plantar fasciitis while in basic 
training in 1992.  He said using orthotics had decreased his 
foot pain.  A home exercise program was prescribed.  

The veteran reported improvement since wearing orthotics, 
according to a March 2003 private medical record.  He also 
wore a night splint.  Treatment options were discussed, 
including surgery and physical therapy.  The veteran wanted 
to maintain the current course of treatment.

A May 2003 written statement from Dr. J.M.H. reflects his 
recommendation that the veteran be referred to the VA for 
chronic foot problems that arose while the veteran was in the 
military.

In an August 2003 written statement, the veteran's father 
said the veteran did not have any problems with his feet or 
legs at any time while he lived at home before graduating 
from high school and entering the service.

According to a September 2003 VA outpatient medical record, 
an examination of the veteran that month revealed a 
significant cavus foot deformity.  The veteran also 
complained of pain over the distal aspect of the lateral 
malleolus.  The record says a local podiatrist diagnosed 
plantar fasciitis and that the veteran's use of a pair of 
orthotics had significantly improved his symptoms.  
Continuing physical therapy was encouraged.  

The veteran's mother, in an October 2003 written statement, 
said her son never suffered any physical problems with his 
feet before he enlisted in the service.  In telephone 
conversations with his mother, after basic training, he 
mentioned foot problems and long marches.  She had bilateral 
plantar fasciitis after changing careers and spending much 
time on her feet.  She believed the service gave the veteran 
boots sized too small for his feet.  She believed his plantar 
fasciitis was exacerbated in the service.

In another October 2003 written statement, the veteran's wife 
said he complained about problems with his feet when they 
dated in 1999.  She noticed he had problems walking if he sat 
for a long period of time.  After marriage in 2000, the foot 
problem seemed to increase to the point the veteran had 
difficulty getting out of bed in the morning.  She said he 
woke up 30 minutes early to get the strength to walk.  She 
said medication and orthotics helped, but did not alleviate 
all the pain.

In a November 2003 written statement, the veteran's sister 
said that the veteran had no known foot problems prior to 
service.  During service, he began to complain about foot 
pain.  While visiting, the veteran repeatedly soaked his 
feet.  The veteran believed his service boots were the wrong 
size.  She opined that the veteran's medical foot problems 
were the direct result of his time in the military.  

In a November 2003 private medical record, Dr. J.M.H. 
discussed treatment options and how the veteran's foot 
structure contributed to his disorder.  Continued wearing of 
orthotics, stretching exercises, and using a night splint 
were noted as well as wearing supportive and shock absorbing 
boots at work.  

Another private November 2003 medical record notes that a 
magnetic resonance imaging (MRI) scan showed no significant 
arthritis or tendinitis.  Dr. J.M.H. said that he discussed 
with the veteran how poor mechanics of the feet and time on 
his feet at work contributed to his foot and ankle pain.

In a private medical record dated in January 2004, S.E.D., 
M.D., said the veteran told her that when he was in the 
military he ran on concrete and had pain and blisters on the 
bottom of his feet.  He said his feet were better when he 
left the service.  He reported bilateral pain on the bottom 
of his feet and weak ankles.  Clinical impression was 
bilateral plantar foot pain, and possibly early peripheral 
neuropathy.

In April 2004 correspondence to Dr. S.E.D. from W.G.F., M.D., 
it was noted the veteran said his foot and distal leg pain 
began in 1992 or 1993 when he was in the military and told he 
had plantar fasciitis.  Dr. W.G.F. noted the veteran said his 
pain was now daily though it used to be intermittent.  Dr. 
W.G.F.'s assessment was the veteran probably had primarily 
fasciitis.

In an April 2004 private medical record, Dr. J.M.H. said the 
veteran thought that his time in the service and poor fitting 
shoes caused his problem.  Dr. J.M.H. told the veteran he 
disagreed with that theory.  All objective tests were within 
normal limits.  Dr. J.M.H. opined that the veteran would have 
his foot problem with any type of weight bearing job due to 
his foot structure.  He discussed with the veteran how poor 
mechanics of the feet and time on his feet at work 
contributed to foot and ankle pain.  

In a written statement received in June 2004, from R.E.H., 
R.N., the nurse said they spent a significant amount of time 
together between 1993 and 1995 when the veteran was stationed 
at Fort Bragg in North Carolina.  The veteran had persistent 
complaints regarding his military-issued footwear and claimed 
the footwear did not fit or function properly.  R.E.H. opined 
that the misfit of footwear began to lay the foundation for 
discomfort and long term sequela later in the veteran's life.

In a December 2004 written statement, Dr. J.M.H. said he 
could not substantiate the veteran's claim that his foot 
problems began while in the military.  The podiatrist said 
all objective data, such as x-rays, MRI scans, and neurology 
tests, did not illustrate any serious deformity.  He did not 
believe the veteran was disabled due to military service.  
Dr. J.M.H. said his May 2003 written statement was meant to 
be a referral and not an evaluation of disability.  

Although the evidence shows that the veteran currently has 
bilateral pes cavus with plantar fasciitis, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  
Service medical records reflect that the veteran's feet were 
normal throughout military duty, except for complaints about 
an ingrown toenail and a painful toe in October 1993.  The 
October 1993 service medical record showed a normal exam.

The first post-service evidence of record of pes cavus and 
plantar fasciitis is from September 2002, nearly seven years 
after the veteran's discharge from service.  A lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

Significantly, Dr. J.M.H. does not believe the veteran's foot 
disorder is due to military service.  In a December 2004 
written statement, Dr. J.M.H. specifically said he could not 
substantiate the veteran's claim that foot problems began 
while in the military because objective data, such as MRI 
scans, did not show any serious deformity.  In private 
medical records dated in September 2002, November 2003 and 
April 2004, Dr. J.M.H. opined that the veteran's foot 
structure contributed to his foot disorder.  

Although the statements of Dr. S.E.D. and Dr. W.G.F., as well 
as the opinion of R.E.H., R.N., state that the veteran's foot 
disorder relates back to his military service, the service 
medical records undermine such statements and opinion.  
Entries in the service medical records from August 1991 to 
October 1995 reveal no complaints or treatments on the left 
or right foot, but for an occasion in October 1993 when the 
veteran complained about an ingrown toenail and a painful 
toe.  The assessment then was a normal exam.  These 
statements and the nurse's opinion reflect mere recitations 
of the veteran's self-reported history.  Such evaluations 
lack any probative value as a medical evaluation of whether 
the veteran incurred pes cavus with plantar fasciitis while 
in military service, especially when such evidence is 
contradicted by the medical evidence in the service medical 
records and the opinion of Dr. J.M.H.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  See also Goodsell 
v. Brown, 5 Vet. App. 36, 42 (1993) (Board must evaluate the 
credibility and probative value of physicians' statements);  
LeShore v. Brown, 8 Vet. App. 406, 409 (1996) (suggesting 
that bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional); Black v. Brown, 5 Vet. App. 177, 180 
(1995) (suggesting that a medical opinion is inadequate when 
it is unsupported by clinical evidence).

The veteran is certainly capable of providing evidence of 
symptomatology, but lay persons, such as the veteran and his 
family members, are generally not capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Robinnette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 
2 Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 
390, 393-94 (1994).  Here, the preponderance of the probative 
and competent medical evidence now of record militates 
against a finding that the veteran has bilateral pes cavus 
with plantar fasciitis related to service.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral pes cavus with plantar fasciitis must be denied.


ORDER

Service connection for bilateral pes cavus with plantar 
fasciitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


